DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Greefeld on 01/08/2021.
The application has been amended as follows: 
Regarding claim 1, in line 14, between the language “…is an exact match” and “.”, add the language “; and
     a naïve Bayes classifier that, if there is no exact match, is configured to statistically analyze the verbatim narrative and map the verbatim narrative to the term in the medical terminology dictionary that is the closest match to the verbatim narrative, wherein the naïve Bayes classifier is a letters-based model if the probability of an assigned term is less than a pre-determined value and a words-based model if the probability exceeds the pre-determined value”.	Regarding claim 7, in line 15, between the language “…is an exact match” and “.”, add the language “; and

Allowable Subject Matter
	Claims 1-12, 15, 17-23 and 25-28 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to an apparatus for automatically mapping verbatim narrative to a term in a medical terminology dictionary that uses a naïve .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658

/Paras D Shah/Primary Examiner, Art Unit 2659